Case 2:17-cv-07320-GW-JEM Document 179 Filed 06/19/20 Page 1 of 3 Page ID #:7974



 1   MILSTEIN JACKSON
     FAIRCHILD & WADE, LLP
 2   Gillian L. Wade, State Bar No. 229124
     gwade@mjfwlaw.com
 3   Sara D. Avila, State Bar No. 263213
     savila@mjfwlaw.com
 4   10250 Constellation Blvd., Suite 1400
     Los Angeles, CA 90067
 5   Tel: (310) 396-9600
     Fax: (310) 396-9635
 6
     HEIDEMAN NUDELMAN &
 7   KALIK, P.C.
     Richard D. Heideman (admitted pro hac vice)
 8   rdheideman@hnklaw.com
     Noel J. Nudelman (admitted pro hac vice)
 9   njnudelman@hnklaw.com
     Tracy Reichman Kalik (admitted pro hac vice)
10   trkalik@hnklaw.com
     1146 19th Street, NW 5th Floor
11   Washington, DC 20036
     Tel: (202)463-1818
12   Fax: (202)463-2999
13   Attorneys for Plaintiffs and the Class
14
15                         UNITED STATES DISTRICT COURT
16                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
17 RONY ELKIES and DANIELLE              Case No. 2:17-CV-7320-GW(JEMx)
   ALFANDARY, individually and on behalf DECLARATION OF H. JAKE HACK
18 of all others situated;
                                         REGARDING CLAIM COUNTS
19               Plaintiffs,
          vs.
20

21 JOHNSON & JOHNSON SERVICES,
   INC., a New Jersey limited liability
22 company, JOHNSON & JOHNSON
   CONSUMER INC. a New Jersey limited
23 liability company, and DOES 1 through
   100, inclusive,
24

25               Defendants.
26

27

28


                                             -1-
                    DECLARATION OF H. JAKE HACK REGARDING CLAIM COUNTS
Case 2:17-cv-07320-GW-JEM Document 179 Filed 06/19/20 Page 2 of 3 Page ID #:7975



 1 I, H. Jake Hack, declare as follows:
 2        1.    I am a Senior Project Manager with KCC Class Action Services, LLC
 3 (“KCC”), located at 462 South 4th Street, Louisville, Kentucky 40202. Pursuant to the
 4 Order Preliminarily Approving Class Action Settlement, Conditionally Certifying the
 5 Settlement Class, Providing for Notice and Scheduling Order (the “Preliminary
 6 Approval Order”) dated December 6, 2019, the Court appointed KCC as the Claims
 7 Administrator in connection with the proposed Settlement of the above-captioned
 8 Action.
 9       2.       This Declaration is submitted in order to provide an update to the May 4,
10 2020 Declaration of Carla A. Peak (Dkt. 175-2) regarding the claims data, in light of
11 KCC’s ongoing manual review of claims.
12
           3.     The deadline for Class Members to submit a Claim Form was April 13,
13
     2020. As of June 19, 2020, KCC received approximately 841,429 Claim Forms filed
14
     through both postal mail and the case website. Since May 4, 2020 KCC has continued
15
     its review of the claims for duplication.
16
           4.     To date, KCC has received 25 claims past the claim filing deadline (which
17
     will be denied for being untimely) and identified 122,395 claims that were duplicative
18
     submissions, resulting in a total of 719,009 valid Claim Forms. Based on this
19
     information, KCC currently estimates the per-bottle payment amount to be
20
     approximately $0.74. This estimate assumes that all Class Members who submitted a
21
     Claim Form without proof of purchase will receive an award per bottle claimed, up to a
22
     maximum of 7 bottles, and Class Members who submitted a Claim Form with
23
     documentation will receive the amount substantiated. These numbers are subject to
24
     change as KCC prepares and performs their final review in advance of the distribution.
25
26
27
28

                       DECLARATION OF H. JAKE HACK REGARDING CLAIM COUNTS
                                                 2
Case 2:17-cv-07320-GW-JEM Document 179 Filed 06/19/20 Page 3 of 3 Page ID #:7976



1         I, H. Jake Hack, declare under penalty of perjury that the foregoing is true and
2 correct. Executed this 19th day of June 2020, at Louisville, Kentucky.
3
4
5                                                            H. Jake Hack
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                      DECLARATION OF H. JAKE HACK REGARDING CLAIM COUNTS
                                                3
